Citation Nr: 1224217	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a sleep disorder, to include sleep apnea and narcolepsy.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a low back disc disability, to include as secondary to sleep apnea.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for gastroesophageal reflux disease (GERD).

4.  Whether new and material evidence has been sufficient to reopen a claim of service connection for a right inguinal hernia repair.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for prostatitis.  
 
6.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for myositis, claimed as chest pain and breathing problems.

7.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for depression.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1977.

This matter arises from a January 2007 rating decision, which found that the Veteran had not submitted new and material evidence and denied reopening the service connection claims.  

In August 2009, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript has been associated with the claims file.  

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection.  Further development of the evidence is required before the Board can adjudicate the Veteran's claims of entitlement to service connection.  As such, these claims are being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  In an unappealed November 1994 rating decision, the RO denied the Veteran's claims of entitlement to service connection for myositis and a sleep disorder.

2.  In an unappealed February 2003 rating decision, the RO denied the Veteran's claims of entitlement to service connection for depression, as well as denied his petition to reopen his previously denied claims of entitlement to service connection for a sleep disorder; his claim of entitlement to service connection for myositis was reopened and denied.

3.  In an unappealed March 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a back disability, GERD, right inguinal hernia, and prostatitis.

4.  Evidence added to the record since the RO's February 2003 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for a sleep disorder.  

5.  Evidence added to the record since the RO's March 2005 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for a low back disc disability.

6.  Evidence added to the record since the RO's March 2005 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for GERD.

7.  Evidence added to the record since the RO's March 2005 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for right inguinal hernia repair.

8.  Evidence added to the record since the RO's February 2003 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for prostatitis.

9.  Evidence added to the record since the RO's February 2003 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for myositis.

8.  Evidence added to the record since the RO's March 2005 decision was not previously of record, but relates to an unestablished fact necessary to substantiate the service connection claim for depression.


CONCLUSIONS OF LAW

1.  The February 2003 decision, in which the RO denied the Veteran's claim of  entitlement to service connection for depression, denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a sleep disability, and which reopened and denied the claim of entitlement to service connection for myositis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The March 2005 decision, in which the RO denied the Veteran entitlement to service connection for a back disability, GERD, right inguinal hernia, and prostatitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

3.  New and material evidence has been presented, and the claim of entitlement to service connection for a sleep disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2006).

4.  New and material evidence has been presented, and the claim of entitlement to service connection for a low back disc disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 33.104, 3.156 (2006).

5.  New and material evidence has been presented, and the claim of entitlement to service connection for GERD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. §§ 33.104, 3.156 (2006).
 
6.  New and material evidence has been presented, and the claim of entitlement to service connection for a right inguinal hernia repair is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. §§ 33.104, 3.156 (2006).

7.  New and material evidence has been presented, and the claim of entitlement to service connection for prostatitis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. §§ 33.104, 3.156 (2006).

8.  New and material evidence has been presented, and the claim of entitlement to service connection for myositis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. §§ 33.104, 3.156 (2006).

9.  New and material evidence has been presented, and the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. §§ 33.104, 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in September 2006, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's petition to reopen his claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, the September 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his petition to reopen his previously denied claims.  In this regard, the Board notes that the Veteran has petitioned VA to reopen his previously denied claims of entitlement to service connection, and as will be explained below, the petitions will be granted; however, the Veteran's claims of entitlement to service connection will be remanded for additional development, including examinations to determine the etiology of the Veteran's claimed disabilities.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, the Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  The Veteran filed his application to reopen his previously denied claims in August 2006.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

By way of procedural background, the Veteran's claims of a sleep disorder and myositis were initially denied in a November 1994 rating decision as the RO found there was no evidence that the sleep disorder was incurred in or aggravated by service and that the myositis was not a chronic disability.  In a February 2003 rating decision, the RO denied the Veteran's service connection claim for depression as the evidence did not show that this disability was related to service.  His claim of service connection for myositis was reopened and denied on the basis that the evidence did not show that post-service treatment for his chest pain was related to service.  The Veteran's claim of service connection for a sleep disorder was not reopened at this time.  The Veteran filed a Notice of Disagreement (NOD) in February 2004 and a Statement of the Case was issued in March 2005.  However, the Veteran did not file a timely substantive appeal and was notified of this fact in a June 2005 letter.  As such, the February 2003 rating decision became final.  See 38 U.S.C.A. § 7105.  

In March 2005, the RO denied the Veteran's claims of service connection for a low back disability, GERD, right inguinal hernia repair, and prostatitis.  The RO found that there was no evidence showing chronic conditions for these disorders and no showing that they were due to service, to include his tour of duty in NORAD.  The Veteran did not file a NOD and the March 2005 rating decision became final.  See 38 U.S.C.A. § 7105.  In August 2006, the Veteran filed a petition to reopen his claims of service connection for myositis, a low back disability, a sleep disorder, right inguinal hernia, GERD, prostatitis, and depression.  As noted above, the RO denied this petition to reopen the Veteran's service connection claims finding no new and material evidence was submitted.   

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

After review of the evidence associated with the claims folder since the February 2003 and March 2005 rating decisions, the Board finds that there is new and material evidence sufficient to reopen the claims.  

At his August 2009 hearing before the undersigned, the Veteran testified that he had sought treatment for his claimed disabilities during his service; he also testified that he was treated following his service, in the early 1980s, for his back disability, and that he underwent hernia surgery in 1981.  In addition, the Veteran testified that he felt that his stomach disorder began when he worked the overnight shift at NORAD, but that the problems continued after his discharge from service.  He stated that he sought treatment for his stomach, depression, and prostatitis at Denver Health.

Treatment records associated with the Veteran's receipt of Social Security Disability Insurance (SSDI) benefits indicate that the Veteran has been treated for sleep apnea/narcolepsy and depression; the Veteran also reported history of low back pain, hernia, prostate problems, and myositis.  According to an August 2002 psychological consultation report, the Veteran reported that his depression and sleep impairment began while he was working at NORAD.  

VA treatment records, submitted in connection with his petition to reopen, indicate that the Veteran has been treated for narcolepsy, sleep apnea, chronic low back pain, prostatitis and impotence, GERD, depression, substance abuse, and degenerative joint disease.  Private treatment records from Denver Health indicate treatment for narcolepsy, depression, hernia repair, and GERD.  The Veteran asserts that his current disabilities and symptoms are related to an injury during his service.

In addition, the Veteran submitted a September 2009 letter from his wife, wherein she stated that she remembers the Veteran hurting his back while he worked at NORAD, and that his sleep problems began during his service, but worsened in the years since then.  She also stated that she noticed changes in the Veteran during his service. 

The Veteran is considered competent to report what a physician told him, as well as the onset and continuation of his symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  In addition, the Veteran's wife is competent to report the onset and continuation of the Veteran's symptomatology.   Furthermore, because the statements are not shown to be inherently false, they are presumed credible for the limited purpose of reopening the claims.  

At the time of the February 2003 and March 2005 rating decisions, the Veteran's claims were denied on the basis that the Veteran's initial diagnoses were several years after service, and that the Veteran had not alleged continuity of symptomatology since service; regarding his myositis, the February 2003 rating decision indicates that the Veteran did not demonstrate a relationship between his post-service treatment for chest pain and his service.  Because the evidence discussed above was not previously considered by the RO and tends to relate to an unestablished fact necessary to substantiate the claims, namely allegations of continuity of symptomatology since service, the Board finds that new and material evidence has been presented.  

However, the remaining evidence associated with the record since the February 2003 and March 2005 rating decisions, which shows continued treatment and management of the Veteran's low back disc disability, GERD, right inguinal hernia repair, depression, sleep apnea, narcolepsy, prostatitis, and myositis, is merely cumulative of evidence previously considered by the RO at the time of the February 2003 and March 2005 rating decisions and is not considered new and material evidence.     

Nonetheless, because the Board has determined that new and material evidence has been presented sufficient to reopen the Veteran's previously denied claims of service-connected compensation benefits for low back disc disability, GERD, right inguinal hernia repair, depression, sleep apnea, narcolepsy, prostatitis, and myositis for the reasons previously explained, the appeal is granted to this extent.  

In so finding, the Board notes that no new and material evidence pertinent to the current application to reopen was received prior to the expiration of the appeal period for the February 2003 and March 2005 rating decisions, such that the provisions of 38 C.F.R. § 3.156(b) would apply.  In fact, there was no evidence presented during the period.    

The Board also notes that no relevant service department records have been associated with the claims file since the February 2003 and March 2005 rating decisions such that 38 C.F.R. § 3.156(c) would apply.  






Continued on next page
ORDER

Having presented new and material evidence, the claim of entitlement to service connection for a sleep disorder, to include sleep apnea and narcolepsy is reopened.  

Having presented new and material evidence, the claim of entitlement to service connection for a low back disc disability is reopened.

Having presented new and material evidence, the claim of entitlement to service connection for gastroesophageal reflux disease (GERD) is reopened.

Having presented new and material evidence, the claim of entitlement to service connection for a right inguinal hernia repair is reopened.

Having presented new and material evidence, the claim of entitlement to service connection for prostatitis is reopened.  
 
Having presented new and material evidence, the claim of entitlement to service connection for myositis, claimed as chest pain and breathing problems, is reopened.

Having presented new and material evidence, the claim of entitlement to service connection for depression is reopened.  


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has not been provided with VA examinations in order to address whether his claimed sleep disorder, low back disc disability, GERD, right inguinal hernia repair, prostatitis, myositis, and depression are related to his active military service.  The Veteran contends that, even absent an acute event during service, his sleep disorder, low back disc disability, GERD, right inguinal hernia repair, prostatitis, myositis, and depression are related to active service, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  The Veteran has been diagnosed with sleep disorder, low back disc disability, GERD, right inguinal hernia repair, prostatitis, myositis, and depression, but that medical evidence is unclear whether the sleep disorder, low back disc disability, GERD, right inguinal hernia repair, prostatitis, myositis, and depression are causally or etiologically related to the Veteran's military service.  Likewise, the Veteran was treated in service for back complaints, gastric complaints, and chest pain (related to myositis); he has since been treated for or diagnosed with narcolepsy and sleep apnea, prostatitis, right inguinal hernia, GERD, depression, and a low back disability. 

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's sleep disorder, low back disc disability, GERD, right inguinal hernia repair, prostatitis, myositis, and depression.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Additionally, since it is necessary to remand these claims, the more recent VA treatment records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from Hot Springs for any treatment received since November 2009 and from Denver for any treatment received since April 2010.

2.  After obtaining the outstanding VA treatment records, the RO/AMC should schedule the Veteran for  appropriate VA examinations to determine whether any of the claimed conditions is related to his service in the military.  To assist in making this important determination, have the designated examiners review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service records, and pertinent post-service medical records.  

The examiners should provide the following opinions:

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his sleep disorder is related to his service in the military.  

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his low back disc disability is related to his service in the military.  

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his GERD is related to his service in the military.  

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his myositis is related to his service in the military.  

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his residuals of a right inguinal hernia repair, if any, are related to his service in the military.  

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his depression is related to his service in the military.  

* whether it is at least as likely as not (i.e., 50 percent or greater probability) that his prostatitis is related to his service in the military.  

3.  The RO/AMC should review the examinations reports and ensure that the requested opinions have been provided with sufficient rationale. 

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the December 2011 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


